Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 1 of 36 Page ID #:25206




    1
    2
    3
    4                                                    December 12, 2019

    5                                                         VPC

    6
    7
    8
    9                        UNITED STATES DISTRICT COURT
   10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 JUNO THERAPEUTICS, INC., et al.,         Case No. 2:17-cv-7639-SJO-KS
   13              Plaintiffs,                 xxxxxxxxxxx
                                               [PROPOSED] SECOND AMENDED
                                               FINAL PRETRIAL CONFERENCE
   14        vs.                               ORDER
   15 KITE PHARMA, INC.,                       Judge: Hon. S. James Otero
   16              Defendant.
   17
        AND RELATED COUNTERCLAIMS
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 2 of 36 Page ID #:25207


                                             TABLE OF CONTENTS

                                                                                                                     Page

       1.    THE PARTIES ................................................................................................. 1
       2.    JURISDICTION AND VENUE....................................................................... 2
       3.    TRIAL TIME.................................................................................................... 2
       4.    JURY TRIAL ................................................................................................... 2
       5.    ADMITTED FACTS REQUIRING NO PROOF ............................................ 2
       6.    STIPULATED FACTS SUBJECT TO EVIDENTIARY OBJECTION ......... 4
       7.    CLAIMS AND DEFENSES TO BE PRESENTED AT TRIAL ..................... 4
       8.    ULTIMATE ISSUES REMAINING TO BE TRIED .................................... 23
       9.    STATUS OF DISCOVERY ........................................................................... 26
       10.   STATUS OF DISCLOSURES ....................................................................... 26
       11.   WITNESSES .................................................................................................. 26
       12.   PENDING MOTIONS ................................................................................... 27
       13.   BIFURCATION ............................................................................................. 29
       14.   ADDITIONAL AGREEMENTS BETWEEN THE PARTIES ..................... 29
       15.   OTHER ISSUES ............................................................................................ 33
       16.   FINAL ORDER .............................................................................................. 34




                                                               -i-
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 3 of 36 Page ID #:25208




    1         Following pretrial proceedings, pursuant to Fed. R. Civ. P. 16 and L.R. 16,
    2 IT IS ORDERED:
    3 1.     THE PARTIES
    4        The parties are:
    5              • Plaintiff and Counterclaim Defendant Juno Therapeutics, Inc.
    6                 (“Juno”);
    7              • Plaintiff and Counterclaim Defendant Sloan Kettering Institute for
    8                 Cancer Research (“SKI”) (together, “Plaintiffs”); and
    9              • Defendant and Counterclaim Plaintiff Kite Pharma, Inc. (“Kite” or
   10                 “Defendant”).
   11        Each of these parties has been served and has appeared. No other parties
   12 named in the pleadings remain in the case.
   13        The pleadings which raise the issues are:
   14              • Plaintiffs’ Complaint For Patent Infringement [Dkt. No. 1];
   15              • Kite Pharma, Inc.’s Amended Answer and Counterclaims [Dkt. No.
   16                 66];
   17              • Plaintiffs and Counterclaim Defendants’ Answer to Counterclaim
   18                 Plaintiff’s Counterclaims [Dkt. No. 68];
   19              • Plaintiffs’ First Amended Complaint For Patent Infringement [Dkt.
   20                 No. 174]; and
   21              • Second Amended and Supplemental Complaint For Patent
   22                 Infringement [Dkt. No. 484].1
   23        No claims or counterclaims have been dismissed or abandoned.
   24
   25
   26
   27
        1
       On December 3, 2019, the Court ordered Plaintiffs to file a supplemental
   28 complaint [Dkt. No. 473].

                                                -1-
                                    PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 4 of 36 Page ID #:25209




    1 2.     JURISDICTION AND VENUE
    2        The facts requisite to federal jurisdiction are admitted. Federal jurisdiction is
    3 invoked based upon the following grounds:
    4               • Plaintiffs’ claims arise under the patent laws of the United States of
    5                  America; thus, this Court has jurisdiction under 28 U.S.C. §§ 1331
    6                  and 1338(a).
    7        Venue is proper based upon the following grounds:
    8               • Defendant resides in this District, maintains a regular and
    9                  established place of business in this District, and has committed acts
   10                  alleged to constitute infringement in this district; thus, venue is
   11                  proper pursuant to 28 U.S.C. § 1400(b).
   12 3.     TRIAL TIME
   13        The Court ordered at the November 26, 2019 pretrial conference that each
   14 side is permitted 11 hours for questioning witnesses. Of the 11 hours allotted, each
   15 party may use up to 1 hour on interim summation.
   16 4.     JURY TRIAL
   17        The parties have requested a jury trial. The parties have filed and served:
   18 (a) proposed jury instructions as required by L.R. 51-1 and (b) any special questions
   19 requested to be asked on voir dire.
   20        However, certain claims and requests for relief are to be determined by the
   21 Court, as indicated below.
   22 5.     ADMITTED FACTS REQUIRING NO PROOF
   23        The following facts are admitted and require no proof:
   24           a. The Parties
   25                  1. Juno Therapeutics, Inc. (“Juno”) is a corporation organized and
   26                     existing under the laws of the State of Delaware with its
   27                     principal place of business in Seattle, Washington.
   28

                                                  -2-
                                      PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 5 of 36 Page ID #:25210




    1                 2. Sloan Kettering Institute for Cancer Research (“SKI”) is a
    2                    corporation organized and existing under the laws of the State of
    3                    New York with its principal place of business in New York, New
    4                    York.
    5                 3. Defendant Kite Pharma, Inc. (“Kite”) is a corporation organized
    6                    under the laws of the State of Delaware with its principal place
    7                    of business in Santa Monica, California.
    8           b. U.S. Patent No. 7,446,190 (the “’190 Patent”)
    9                 4. The 190 Patent is titled “Nucleic Acids Encoding Chimeric T
   10                    Cell Receptors.”
   11                 5. Dr. Michel Sadelain, Dr. Renier Brentjens, and Dr. John Maher
   12                    are the listed inventors of the ’190 Patent.
   13                 6. The listed assignee of the ’190 Patent is SKI.
   14                 7. The patent application from which the ’190 patent issued was
   15                    filed on May 28, 2003.
   16                 8. The ’190 Patent claims priority to a provisional patent
   17                    application filed on May 28, 2002.
   18                 9. The ’190 Patent was issued by the United States Patent and
   19                    Trademark Office on November 4, 2008.
   20                 10. The ’190 Patent expires on August 28, 2024.
   21           c. YESCARTA®
   22                 11. On August 31, 2012, Kite entered into a Cooperative Research
   23                    and Development Agreement (“CRADA”) with the National
   24                    Cancer Institute (“NCI”), with Dr. Steven A. Rosenberg listed as
   25                    the NCI Principal Investigator.
   26                 12. Kite received approval from the Food and Drug Administration
   27                    (“FDA”) on October 18, 2017 to market and sell the product
   28

                                                -3-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 6 of 36 Page ID #:25211




    1                      YESCARTA® for the treatment of certain types of large B-cell
    2                      lymphoma.
    3                  13. Kite manufactures, uses, offers to sell, and/or sells
    4                     YESCARTA® within the United States.
    5                  14. YESCARTA® is also known as axicabtagene ciloleucel, axi-cel,
    6                     and KTE-C19.
    7                  15. From October 18, 2017 through September 30, 2019, Kite’s sales
    8                     of YESCARTA® totaled $603,650,765.
    9            d. The Present Action For Alleged Patent Infringement
   10                  16. Kite does not have a license for the ’190 Patent.
   11                  17. Plaintiffs’ cause of action for infringement of the ’190 Patent
   12                     arose on or after October 18, 2017.
   13           e. Technology Background
   14                  18. The letters a, c, g, and t in a nucleic acid sequence denote the
   15                     four bases of deoxyribonucleic acid (“DNA”), which are
   16                     adenine, cytosine, guanine, and thymine, respectively.
   17 6.     STIPULATED FACTS SUBJECT TO EVIDENTIARY OBJECTION
   18        The parties stipulate to the following facts subject to any evidentiary
   19 objections:
   20        None.
   21 7.     CLAIMS AND DEFENSES TO BE PRESENTED AT TRIAL
   22                                         PLAINTIFFS
   23            a. Plaintiffs’ claims against Kite are as follows:
   24        Claim 1: Kite has infringed and continues to infringe the Asserted Claims of
   25 the ’190 Patent under 35 U.S.C. § 271(a) as a result of making, using, offering to
   26 sell, and selling Yescarta® in the United States. For example, Kite manufactures
   27 nucleic acid polymers within the scope of the Asserted Claims for use in making,
   28 using, selling, and offering for sale Yescarta® in the United States. Furthermore,

                                                  -4-
                                     PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 7 of 36 Page ID #:25212




    1 Kite has stipulated to literal infringement of the ’190 Patent unless it can prove at
    2 trial by clear and convincing evidence that the Certificate of Correction is invalid
    3 [Dkt. No. 223]. Kite is now, for purposes of trial, attempting to recast this argument
    4 about invalidity, as to which it bears the burden of proof by clear and convincing
    5 evidence, as one of non-infringement. That is incorrect, improper, and unduly
    6 prejudicial to Plaintiffs. Plaintiffs address herein below Kite’s Certificate of
    7 Correction invalidity arguments in the section relating to its responses to Kite’s
    8 invalidity defenses, which is where the argument about the invalidity of the
    9 Certificate of Correction is properly placed.2
   10         Claim 2: Plaintiffs are entitled to damages for Kite’s infringement of the
   11 ’190 Patent pursuant to 35 U.S.C. § 284 in an amount adequate to compensate for
   12 the infringement but in no event less than a reasonable royalty for the use made of
   13 the invention by Kite, together with interest and costs as fixed by the Court.
   14         Claim 3: Kite’s infringement of the ’190 Patent has been and is willful and,
   15 at the Court’s discretion, Plaintiffs are entitled to enhanced damages pursuant to 35
   16 U.S.C. § 284.
   17         Claim 4: Unless the jury awards the upfront payment portion of the damages
   18 amount(s) presented by Plaintiffs’ damages expert, Dr. Ryan Sullivan, Plaintiffs will
   19 be entitled to an injunction at the appropriate time following trial.3 Specifically, if
   20
        2
   21   For purposes of this Pretrial Conference Order, Plaintiffs limit their infringement
      claims, contentions, and evidence to literal infringement, given the Court’s
   22 September 27, 2019 Order granting summary judgment to Kite on the doctrine of
   23 equivalents [Dkt. No. 247]. Plaintiffs reserve all rights to appeal the Court’s order
      granting summary judgment to Kite on the doctrine of equivalents.
   24 3
        Plaintiffs recognize their request for an injunction is an issue for the Court, to be
   25 decided following the trial. It is not an issue to be decided by the jury. It would be
   26 highly prejudicial to Plaintiffs for there to be any mention in the presence of the jury
      of a possible injunction in this matter. Indeed, courts routinely recognize that
   27 requests for injunctive relief are irrelevant to the issues before a jury, and therefore
   28 exclude reference to the plaintiff’s request for an injunction. See, e.g., SynQor, Inc.

                                                  -5-
                                      PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 8 of 36 Page ID #:25213




    1 the jury does not award Dr. Sullivan’s proposed upfront payment, Plaintiffs will be
    2 entitled to an injunction at such time that Juno receives FDA approval for its CAR-T
    3 product presently known as JCAR017, which is expected sometime in 2020. Prior
    4 to that FDA approval date, in lieu of an injunction, Plaintiffs will be entitled to an
    5 ongoing royalty to be determined by the Court following trial. If the jury does
    6 award the upfront payment portion of the damages amount(s) presented by Dr.
    7 Sullivan at trial, Plaintiffs will not seek an injunction and will pursue only ongoing
    8 royalties in lieu of an injunction.
    9         Claim 5: This case qualifies as exceptional pursuant to 35 U.S.C. § 285 and,
   10 at the Court’s discretion, Plaintiffs are entitled to attorneys’ fees.
   11         Plaintiffs’ Defense to Kite’s Counterclaim 1 (Invalidity of the Certificate
   12 of Correction):
   13         Kite cannot prove by clear and convincing evidence that the Certificate of
   14 Correction is invalid.
   15         Plaintiffs’ Defense to Kite’s Counterclaim 2 (Invalidity of the Asserted
   16 Claims):
   17         Kite cannot prove by clear and convincing evidence that the Asserted Claims
   18 are invalid for failure to satisfy the written description or enablement requirements
   19 in 35 U.S.C. § 112.
   20            b. The elements required to establish Plaintiffs’ claims are:
   21         Claim 1: To prove literal infringement, Plaintiffs must show that Kite makes,
   22 uses, offers for sale, or sells the nucleic acid polymer(s) of the claims of the ’190
   23 Patent in the making, using, and/or selling of the accused product, Yescarta®, in the
   24 United States. Kite has stipulated to literal infringement of the ’190 Patent after the
   25
   26 v. Artesyn Techs., Inc., No. 2:07-cv-497, 2011 WL 3625036, at *22 (E.D. Tex. Aug.
   27 17, 2011); Evolved Wireless, LLC v. Apple, Inc., No. 15-cv-542, 2019 WL 1100471,
      at *6 (D. Del. Mar. 7, 2019); Ciena Corp. v. Corvis Corp., 352 F. Supp. 2d 526, 528
   28 (D. Del. 2005).

                                                   -6-
                                      PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 9 of 36 Page ID #:25214




    1 Certificate of Correction unless it can prove by clear and convincing evidence that
    2 the Certificate of Correction invalid [Dkt. 223].
    3        Claim 2: Upon a finding of infringement, Plaintiffs are entitled to damages
    4 pursuant to 35 U.S.C. § 284. In this case, Plaintiffs are seeking a reasonable royalty
    5 as compensation for Kite’s infringing sales of Yescarta®, which is the minimum
    6 measure of damages to which Plaintiffs are entitled by statute. Plaintiffs must prove
    7 by a preponderance of the evidence the reasonable royalty to which they are entitled.
    8 That royalty is defined as the royalty to which Plaintiffs and Kite would have agreed
    9 as a license for Kite’s use of Plaintiffs’ invention on the eve of Kite’s infringement.
   10 See 35 U.S.C. § 284; Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324
   11 (Fed. Cir. 2009). The hypothetical negotiation would have proceeded with both
   12 sides having adopted the assumption the ’190 Patent is both valid and infringed.
   13        Some of the factors the jury may consider in determining a reasonable royalty
   14 include:
   15        (1)    The royalties received by the patentee for the licensing of the patent-in-
   16               suit, proving or tending to prove an established royalty.
   17        (2)    The rates paid by licensees for the use of other patents comparable to
   18               the patent-in-suit.
   19        (3)    The nature and scope of the license, as exclusive or nonexclusive, or as
   20               restricted or nonrestricted in terms of territory or with respect to whom
   21               the manufactured product may be sold.
   22        (4)    The licensor’s established policy and marketing program to maintain
   23               his or her patent monopoly by not licensing others to use the invention
   24               or by granting licenses under special conditions designed to preserve
   25               that monopoly.
   26        (5)    The commercial relationship between the licensor and licensee, such as
   27               whether they are competitors in the same territory in the same line of
   28               business, or whether they are inventor and promoter.

                                                 -7-
                                     PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 10 of 36 Page ID
                                 #:25215



 1        (6)   The effect of selling the patented specialty in promoting sales of other
 2              products of the licensee, the existing value of the invention to the
 3              licensor as a generator of sales of his nonpatented items, and the extent
 4              of such derivative or convoyed sales.
 5        (7)   The duration of the patent and the term of the license.
 6        (8)   The established profitability of the product made under the patent, its
 7              commercial success, and its current popularity.
 8        (9)   The utility and advantages of the patented property over the old modes
 9              or devices, if any, that had been used for working out similar results.
10        (10) The nature of the patented invention, the character of the commercial
11              embodiment of it as owned and produced by the licensor, and the
12              benefits to those who have used the invention.
13        (11) The extent to which the infringer has made use of the invention and any
14              evidence probative of the value of that use.
15        (12) The portion of the profit or of the selling price that may be customary
16              in the particular business or in comparable business to allow for the use
17              of the invention or analogous inventions.
18        (13) The portion of the realizable profits that should be credited to the
19              invention as distinguished from non-patented elements, the
20              manufacturing process, business risks, or significant features or
21              improvements added by the infringer.
22        (14) The opinion and testimony of qualified experts.
23        (15) The amount that a licensor (such as the patentee) and a licensee (such
24              as the infringer) would have agreed upon (at the time the infringement
25              began) if both had been reasonably and voluntarily trying to reach an
26              agreement; that is, the amount which a prudent licensee—who desired,
27              as a business proposition, to obtain a license to manufacture and sell a
28              particular article embodying the patented invention—would have been

                                             -8-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 11 of 36 Page ID
                                 #:25216



 1               willing to pay as a royalty and yet be able to make a reasonable profit
 2               and which amount would have been acceptable by a prudent patentee
 3               who was willing to grant a license.
 4 Georgia-Pac. Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y.
 5 1970). Plaintiffs will prove that the reasonable royalty arising from the hypothetical
 6 negotiation, on the eve of Kite’s infringement of the ’190 Patent, would have taken
 7 the form of an initial payment of approximately $1.1 billion plus a running royalty
 8 of 27.6% on infringing sales of Yescarta® through the date of the judgment (with
 9 ongoing royalties assessed by the Court if an injunction is not granted).
10         Claim 3: Kite’s infringement of the ’190 Patent has been and is willful and,
11 at the Court’s discretion, Plaintiffs are entitled to enhanced damages pursuant to 35
12 U.S.C. § 284. To prove Kite’s infringement has been and is willful, Plaintiffs will
13 prove by a preponderance of the evidence that Kite intentionally ignored or
14 recklessly disregarded Plaintiffs’ patent rights, see 35 U.S.C. § 284; N.D. Cal.
15 Model, Instruction B.3.8, or that Kite acted despite a risk of infringement that was
16 either known or so obvious that it should have been known to Kite. WesternGeco
17 L.L.C. v. ION Geophysical Corp., 837 F.3d 1358, 1362 (Fed. Cir. 2016)
18 (interpreting Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1930 (2016)),
19 rev’d on other grounds sub nom. WesternGeco LLC v. ION Geophysical Corp., 138
20 S. Ct. 2129 (2018).
21         In assessing Kite’s conduct for willful infringement, the jury should consider
22 all relevant facts including whether Kite intentionally copied Plaintiffs’ patented
23 technology in developing Yescarta®; whether Kite knew, or should have known,
24 that its conduct involved an unreasonable risk of infringement; and whether Kite had
25 a reasonable belief that at the time of infringement that Yescarta® did not infringe
26 the ’190 Patent. See N.D. Cal. Model Patent Jury Instruction B.3.8.
27
28

                                              -9-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 12 of 36 Page ID
                                 #:25217



 1        In so proving, Plaintiffs will demonstrate that the Court should, in its
 2 discretion, enhance damages up to three times the amount found or assessed by the
 3 jury. See 35 U.S.C. § 284.
 4        Claim 4: To prove entitlement to an injunction, Plaintiffs must show: (1) that
 5 they have suffered an irreparable injury; (2) that remedies available at law, such as
 6 monetary damages, are inadequate to compensate for that injury; (3) that,
 7 considering the balance of hardships between Plaintiffs and Kite, a remedy in equity
 8 is warranted; and (4) that the public interest would not be disserved by a permanent
 9 injunction. eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006). Plaintiffs
10 accept that if the jury adopts Dr. Sullivan’s upfront payment and awards the full
11 upfront payment as damages, Plaintiffs cannot receive a permanent injunction.
12 Innogenetics v. Abbott Labs., 512 F.3d 1363, 1380 (Fed. Cir. 2008). Plaintiffs also
13 are not entitled to an injunction until Juno’s JCAR017 receives FDA approval.
14        The Court may determine that an award of an ongoing royalty for patent
15 infringement in lieu of an injunction is appropriate in accordance with the principles
16 of equity to prevent the violation of any right secured by patent, on such terms as the
17 Court deems reasonable. 35 U.S.C. § 283; Paice LLC v. Toyota Motor Corp., 504
18 F.3d 1293, 1314 (Fed. Cir. 2007). To set the ongoing royalty to which Plaintiffs are
19 entitled, the Court should consider changes in the parties’ bargaining positions; the
20 Georgia-Pacific factors, using the date of judgment as the date of the new
21 hypothetical negotiation; and the fact that any continued sale and/or use of the
22 relevant products is necessarily willful. See Paice, 504 F.3d at 1314; Amado v.
23 Microsoft Corp., 517 F.3d 1353, 1361-62 (Fed. Cir. 2008); ActiveVideo Networks,
24 Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1342 (Fed. Cir. 2012); Affinity Labs
25 of Tex., LLC v. BMW N. Am., LLC, 783 F. Supp. 2d 891, 897-99 (E.D. Tex. 2011).
26        Claim 5: To prove exceptionality and entitlement to attorneys’ fees,
27 Plaintiffs must prove by a preponderance of the evidence that this case stands out
28 from others with respect to the substantive weakness of Kite’s positions or the

                                              -10-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 13 of 36 Page ID
                                 #:25218



 1 unreasonable manner in which Kite has conducted the litigation. The Court may
 2 find this case “exceptional” and award attorneys’ fees at the Court’s discretion,
 3 considering the totality of the circumstances. See Octane Fitness, LLC v. Icon
 4 Health & Fitness, Inc., 572 U.S. 545 (2014).
 5         Plaintiffs’ Defense to Kite’s Counterclaim 1 (Invalidity of the Certificate
 6 of Correction):
 7         The Certificate of Correction is presumed valid. To prove that the Certificate
 8 of Correction is invalid, Kite must prove by clear and convincing evidence that the
 9 Certificate of Correction was wrongly issued by the U.S. Patent and Trademark
10 office. A Certificate of Correction may correct a clerical or typographical error even
11 if the correction broadens the scope of the claims, as long as the error is clearly
12 evident to a person of ordinary skill in the art, reviewing the full patent record. In
13 other words, if a person of ordinary skill in the art can clearly identify the error and
14 tell how it should be corrected from the reviewing the full patent record including
15 the patent claims, the specification, and the prosecution history, then the Certificate
16 of Correction is valid. For the jury to find that the Certificate of Correction is
17 invalid, Kite must prove by clear and convincing evidence that, reviewing the full
18 patent record, a person of ordinary skill in the art would not identify the error or
19 how it should be corrected. 35 U.S.C. § 255; Superior Fireplace Co. v. Majestic
20 Prods. Co., 270 F.3d 1358, 1370 (Fed. Cir. 2001); Cent. Admixture Pharmacy
21 Servs., Inc. v. Advanced Cardiac Sols., P.C., 482 F.3d 1347, 1353 (Fed. Cir. 2007).
22         Plaintiffs’ Defense to Kite’s Counterclaim 2 (Invalidity of the Asserted
23 Claims):
24         To prove the Asserted Claims are invalid for failure to satisfy the written
25 description or enablement requirements in 35 U.S.C. § 112, Kite must prove by
26 clear and convincing evidence that (a) a person of ordinary skill in the field reading
27 the original patent application at the time it was filed would not have recognized that
28 the patent application described the invention as claimed (Ariad Pharm., Inc. v. Eli

                                               -11-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 14 of 36 Page ID
                                 #:25219



 1 Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) (en banc)) or (b) the ’190 Patent at the
 2 time it was originally filed did not contain a description of the claimed invention
 3 that is sufficiently full and clear to enable a person of ordinary skill in the field at
 4 the time to make and use the full scope of the invention without undue
 5 experimentation (In re Wands, 858 F.2d 731 (Fed. Cir. 1988)).
 6             c. The key evidence Plaintiffs rely on for each of the claims is:
 7         Claim 1: The evidence on which Plaintiffs will rely to prove Kite literally
 8 infringes the Asserted Claims of the ’190 Patent includes:
 9                • Plaintiffs will rely on Dkt. No. 223, the Joint Stipulation re: Literal
10                   Infringement Of The ’190 Patent After The Certificate Of
11                   Correction Under The Court’s Claim Construction.
12                • Plaintiffs may rely on the expert testimony of Wayne Marasco,
13                   M.D., Ph.D., and Ryan Sullivan, Ph.D., as well as on testimony
14                   from former or current Kite or Gilead employees regarding the
15                   making, using, offering for sale, and selling of Yescarta® in the
16                   United States, and how that satisfies each of the elements of the
17                   Asserted Claims.
18                • Plaintiffs reserve the right to rely on any other document properly
19                   submitted as a trial exhibit which bears relevance or later comes to
20                   bear relevance to this claim, as well as evidence submitted to the
21                   Court in connection with these issues.
22        Claim 2: To prove the measure of damages to which Plaintiffs are entitled as
23 compensation for Kite’s infringement, Plaintiffs may rely on the following
24 evidence:
25                • Plaintiffs may rely on the expert testimony of Ryan Sullivan, Ph.D.,
26                   Mark Gilbert, M.D., Mark Robbins, Ph.D., J.D., and Wayne
27                   Marasco, M.D., Ph.D. to show the proper measure of damages to
28                   compensate Plaintiffs for Kite’s infringement, including the proper

                                                -12-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 15 of 36 Page ID
                                 #:25220



 1                 measure of a reasonable royalty. Plaintiffs may further rely on Drs.
 2                 Sullivan’s, Gilbert’s, Robbins’s, and Marasco’s expert reports and
 3                 the documents cited therein to establish the proper measure of
 4                 damages.
 5              • Plaintiffs may rely on contemporaneous documents from Juno,
 6                 Celgene, Kite, Gilead, and external financial analysts regarding
 7                 strategy and/or valuations to show the proper valuations and royalty
 8                 rates for the accused product and the various factors which are
 9                 relevant to that analysis.
10              • Plaintiffs may rely on comparable license agreements to show what
11                 a proper royalty rate should be.
12              • Plaintiffs may rely on Kite’s and Gilead’s SEC filings to show
13                 accurate valuations for the various CAR-T therapies developed by
14                 those companies.
15              • Plaintiffs may rely on contemporaneous records of Plaintiffs’
16                 interactions with the FDA to show how Kite’s infringement affected
17                 Plaintiffs’ own FDA approval process.
18              • Plaintiffs may rely on contemporaneous technical documents in the
19                 CAR-T field to prove and/or disprove the availability of non-
20                 infringing alternatives.
21              • Plaintiffs may rely on contemporaneous technical documents related
22                 to Yescarta®, Kymriah®, JCAR017 (also known as “lisocabtagene
23                 maraleucel” or “liso-cel”), and other CAR-T therapies to
24                 demonstrate the value of the claimed invention and its effect on
25                 safety, efficacy, and manufacturing.
26              • Plaintiffs may rely on documents related to Kite’s and Gilead’s
27                 internal valuation of Yescarta®.
28

                                                -13-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 16 of 36 Page ID
                                 #:25221



 1               • Plaintiffs may rely on documents related to Kite’s and Gilead’s sales
 2                  of Yescarta®.
 3               • Plaintiffs may rely on Kite’s interrogatory responses and
 4                  contentions.
 5               • Plaintiffs may rely on testimony from former or current Kite and
 6                  Gilead employees, including for example Michael Amoroso, Arie
 7                  Belldegrun, Andrew Dickinson, Neville Mehenti, Tim Moore,
 8                  Timothy Pigot, and Shawn Tomasello, as well as current or former
 9                  Juno and Celgene witnesses, including for example Hans Bishop,
10                  Mark Gilbert, and Steven Harr.
11               • Plaintiffs reserve the right to rely on any other document properly
12                  submitted as a trial exhibit which bears relevance or later comes to
13                  bear relevance to this claim, as well as evidence submitted to the
14                  Court in connection with these issues.
15        Claim 3: To prove Kite’s knowledge of and deliberate disregard for the ’190
16 Patent, and that Plaintiffs are entitled to enhanced damages, Plaintiffs may rely on
17 the following testimony and evidence:
18               • Plaintiffs may rely on the fact testimony of Drs. Michel Sadelain,
19                  Yashodhara Dash, Arie Belldegrun, and other contemporaneous
20                  witnesses to show that Kite was aware of the ’190 Patent and acted
21                  knowingly, intentionally and/or recklessly with regard to infringing
22                  it.
23               • Plaintiffs may rely on contemporaneous emails and other documents
24                  from Sloan Kettering personnel to demonstrate that Dr. Steven
25                  Rosenberg and the NCI obtained information that they used to make
26                  the construct used in Yescarta® from Sloan Kettering. Plaintiffs
27                  may further rely on such documents to show that Kite attempted,
28                  and failed, to license the ’190 Patent.

                                              -14-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 17 of 36 Page ID
                                 #:25222



 1              • Plaintiffs may rely on contemporaneous emails and other documents
 2                 from Kite personnel to show that Kite was aware of and concerned
 3                 about the ’190 Patent. Plaintiffs may further rely on such
 4                 documents to show that Kite intentionally sought to avoid fairly
 5                 acquiring a license to Plaintiffs’ intellectual property.
 6              • Plaintiffs may rely on contemporaneous academic papers published
 7                 by Kite and NCI personnel to show that Kite was aware of the
 8                 construct of the ’190 Patent, and specifically relied on and
 9                 incorporated that construct in its own research and development
10                 efforts.
11              • Plaintiffs may rely on publications and statements by Kite’s NCI
12                 collaborators.
13              • Plaintiffs may rely on Kite’s public statements, filings, and
14                 disclosures.
15              • Plaintiffs may rely on documents related to the origins of the
16                 Yescarta® construct.
17              • Plaintiffs may rely on Kite’s interrogatory responses and
18                 contentions.
19              • Plaintiffs may rely on Kite’s stipulation of literal infringement.
20              • Plaintiffs may rely on documents from inter partes review
21                 proceeding IPR2015-01719 to show, among other things, Kite’s
22                 knowledge of and intentional or reckless disregard of the ’190
23                 Patent, Kite’s knowledge that the CAR construct used in Yescarta®
24                 is covered by the ’190 Patent and hence that Yescarta® would
25                 infringe upon commercial release, Kite’s awareness, when it
26                 commercially released Yescarta®, that its invalidity challenge to the
27                 ’190 Patent had already been rejected, depriving Kite of its freedom
28

                                             -15-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 18 of 36 Page ID
                                 #:25223



 1                  to operate rationale, and Kite’s lack of a good-faith belief of
 2                  noninfringement.
 3               • Plaintiffs reserve the right to rely on any other document properly
 4                  submitted as a trial exhibit which bears relevance or later comes to
 5                  bear relevance to this claim, as well as evidence submitted to the
 6                  Court in connection with these issues.
 7        Claim 4: To demonstrate that Plaintiffs are entitled to an injunction or, in the
 8 alternative, to ongoing royalties in lieu of an injunction for Kite’s ongoing
 9 infringement after the judgment, Plaintiffs may rely on the following testimony and
10 evidence:
11               • Plaintiffs may rely on the expert testimony of Dr. Sullivan, Dr.
12                  Robbins, Dr. Gilbert, and Dr. Marasco to show the damage which
13                  Plaintiffs continue to suffer through Kite’s ongoing infringement.
14               • Plaintiffs may rely on the testimony of Juno fact witnesses regarding
15                  the effect of Yescarta® FDA approval on Juno FDA approval and
16                  business outlook.
17               • Plaintiffs may rely on clinical and pharmacological data,
18                  contemporaneous documents, and fact testimony showing that
19                  Juno’s JCAR017 candidate is safer and just as efficacious as
20                  Yescarta®, and the equities thus favor restraint of Kite’s impact on
21                  Juno’s entry into the market or commensurate compensation to
22                  Plaintiffs.
23               • Plaintiffs may rely on evidence previously cited for Claim 2
24                  (Damages) to show the proper ongoing royalty rate.
25               • Plaintiffs reserve the right to rely on any other document properly
26                  submitted as a trial exhibit which bears relevance or later comes to
27                  bear relevance to this claim, as well as evidence submitted to the
28                  Court in connection with these issues.

                                              -16-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 19 of 36 Page ID
                                 #:25224



 1         Claim 5: To show that this case is exceptional and that Plaintiffs are entitled
 2 to attorneys’ fees, Plaintiffs may rely on the following testimony and evidence:
 3               • The testimony and evidence cited previously for Claim 3 (Willful
 4                   Infringement/Enhancement) to show that Kite’s infringement was
 5                   willful.
 6               • Kite’s interrogatory responses, invalidity contentions, and
 7                   infringement contentions.
 8               • Kite’s bad faith claim that Dr. Anja Krause was an inventor of the
 9                   ’190 Patent.
10               • Plaintiffs reserve the right to rely on any other document properly
11                   submitted as a trial exhibit which bears relevance or later comes to
12                   bear relevance to this claim, as well as evidence submitted to the
13                   Court in connection with these issues.
14         Plaintiffs’ Defense to Kite’s Counterclaim 1 (Invalidity of the Certificate
15 of Correction):
16         The evidence on which Plaintiffs may rely to respond to Kite’s evidence
17 purporting to show that the Certificate of Correction is invalid includes the ’190
18 Patent and its prosecution history. Plaintiffs also may rely on the expert testimony
19 of John Quackenbush, Ph.D.; Thomas Brocker, Ph.D.; and/or Bruce Stoner, Jr.
20         Plaintiffs’ Defense to Kite’s Counterclaim 2 (Invalidity of the Asserted
21 Claims): The evidence on which Plaintiffs may rely to respond to Kite’s evidence
22 purporting to show that the Asserted Claims of the ’190 Patent are invalid includes
23 the ’190 Patent and its prosecution history. Plaintiffs also may rely on the expert
24 testimony of Thomas Brocker, Ph.D.
25         This is a non-exhaustive list of testimony and evidence. Plaintiffs also may
26 rely on additional evidence and reserve the right to present such evidence at trial.
27
28

                                              -17-
                                    PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 20 of 36 Page ID
                                 #:25225



 1                                         DEFENDANT
 2         a. Kite plans to pursue the following counterclaims and affirmative defenses:4
 3         Defense/Counterclaim 1—Noninfringement: Kite has not infringed and
 4 does not infringe the Asserted Claims of the ’190 patent, whether literally or under
 5 the doctrine of equivalents. Plaintiffs’ claims of infringement depend upon the
 6 certificate of correction to the ’190 patent, which broadened the scope of the claims
 7 more than 4.5 years after the patent issued. That certificate of correction is invalid.
 8 Because the certificate of correction is invalid, the scope of the claims is limited to
 9 their scope as originally issued. Plaintiffs have conceded that the CAR construct
10 used in YESCARTA® does not meet the limitations of those claims literally, and
11 the Court has granted summary judgment that Plaintiffs are estopped from asserting
12 that the CAR construct used in YESCARTA® infringes those claims under the
13 doctrine of equivalents. Plaintiffs are mistaken that Kite has stipulated to literal
14 infringement, and should not be permitted to make this misleading statement to the
15 jury. If the certificate of correction is found invalid, as Kite contends, the Court
16 should enter judgment in favor of Kite on the basis of noninfringement, not
17 invalidity of the patent.
18         Defense/Counterclaim 2—Invalidity: Each Asserted Claim of the ’190
19 patent is invalid for failure to comply with the adequate written description
20 requirement of 35 U.S.C. § 112, ¶ 1, and, separately and independently, for failure
21 to comply with the adequate enablement requirement of 35 U.S.C. § 112, ¶ 1.
22
23
24
25
     4
     Pursuant to L.R. 16-7.2, Kite has not included rebuttal evidence regarding issues
26 on which Plaintiffs bear the burden of proof, including damages, willfulness, and
27 injunctive relief. A summary of Kite’s key evidence regarding those issues can be
   found in Kite’s Memorandum of Contentions of Fact and Law, ECF No. 342, at pp.
28 12-25.

                                              -18-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 21 of 36 Page ID
                                 #:25226



 1         Defense/Counterclaim 3—Exceptional Case: This case qualifies as
 2 exceptional pursuant to 35 U.S.C. § 285 and, at the Court’s discretion, Kite is
 3 entitled to attorneys’ fees.
 4         b. The elements required to establish Kite’s counterclaims and affirmative
 5 defenses are:
 6         Defense/Counterclaim 1—Noninfringement: To prove that the certificate
 7 of correction is invalid, and that Kite thus does not infringe literally or under the
 8 doctrine of equivalents, Kite must show that: (1) the corrected claims are broader
 9 than the original claims; and (2) the presence of a clerical or typographical error, or
10 how to correct that error, is not clearly evident to one of skill in the art. Cent.
11 Admixture Pharm. Servs., Inc. v. Advanced Cardiac Sols. P.C., 482 F.3d 1347, 1353
12 (Fed. Cir. 2007). “The first element poses a question of law.” Id. The Court has
13 already determined as a matter of law that the certificate of correction broadened the
14 claims. [Dkt. No. 246 at 6.]
15         Defense/Counterclaim 2—Invalidity:
16                (a) Adequate written description. To prove that the Asserted Claims
17 are invalid for lack of adequate written description, Kite must show that the ’190
18 patent’s written description does not “reasonably convey[] to those skilled in the art
19 that the inventor had possession of the claimed subject matter as of the filing date.”
20 Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en
21 banc). An “adequate written description requires a precise definition, such as by
22 structure, formula, chemical name, physical properties, or other properties, of
23 species falling within the genus sufficient to distinguish the genus from other
24 materials.” Id. at 1350. “[M]erely drawing a fence around the outer limits of a
25 purported genus is not an adequate substitute for describing a variety of materials
26 constituting the genus and showing that one has invented a genus and not just a
27 species.” Id. To provide an adequate written description of a genus, “a patentee
28 must disclose ‘a representative number of species falling within the scope of the

                                               -19-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 22 of 36 Page ID
                                 #:25227



 1 genus or structural features common to the members of the genus so that one of skill
 2 in the art can ‘visualize or recognize’ the members of the genus.’” Amgen Inc. v.
 3 Sanofi, 872 F.3d 1367, 1373 (Fed. Cir. 2017) (quoting Ariad, 598 F.3d at 1350).
 4                (b) Adequate enablement. To prove that the Asserted Claims are
 5 invalid for lack of adequate enablement, Kite must show that the specification of the
 6 ’190 patent does not “teach those skilled in the art how to make and use the full
 7 scope of the claimed invention without ‘undue experimentation.’” Genentech, Inc.
 8 v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright,
 9 999 F.2d 1557, 1561(Fed. Cir. 1993)). In determining whether making or using the
10 full scope of the invention would require undue experimentation, the Court may
11 consider “(1) the quantity of experimentation necessary, (2) the amount of direction
12 or guidance presented, (3) the presence or absence of working examples, (4) the
13 nature of the invention, (5) the state of the prior art, (6) the relative skill of those in
14 the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the
15 claims.” In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
16         Defense/Counterclaim 3—Exceptional Case: To prove exceptionality and
17 entitlement to attorneys’ fees, Kite must prove by a preponderance of the evidence
18 that this case stands out from others with respect to the substantive weakness of
19 Plaintiffs’ positions or the unreasonable manner in which Plaintiffs have conducted
20 the litigation. The Court may find this case “exceptional” and award attorneys’ fees
21 at the Court’s discretion, considering the totality of the circumstances. See Octane
22 Fitness, LLC v. Icon Health & Fitness, Inc., 572 U.S. 545 (2014).
23         c. In brief, the key evidence Kite relies on for each counterclaim and
24 affirmative defense is:
25         Defense/Counterclaim 1—Noninfringement: The evidence on which Kite
26 may rely to prove that the certificate of correction is invalid, and that Kite thus does
27 not infringe, includes:
28                • The claims, specification, and prosecution history of the ’190 patent.

                                                -20-
                                    PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 23 of 36 Page ID
                                 #:25228



 1               • The expert testimony of Richard Junghans, M.D., Ph.D., as well as
 2                   the percipient testimony of Adrian Bot, M.D., Ph.D., and Thomas
 3                   Schuetz, M.D., Ph.D., regarding the interpretation of the claims of
 4                   the ’190 patent from the perspective of a person skilled in the art.
 5               • If permitted, the expert testimony of Nicholas Godici regarding
 6                   Patent and Trademark Office practices and procedures relating to
 7                   certificates of correction.
 8               • The more than 4.5-year delay between the issuance of the ’190
 9                   patent and the patentee’s request for the certificate of correction.
10               • Testimony of Juno witnesses regarding the prosecution of the ’190
11                   patent, the failure to seek reissue pursuant to 35 U.S.C. § 251, and
12                   the certificate of correction.
13         Defense/Counterclaim 2—Invalidity:
14               (a) Adequate written description. The evidence on which Kite may
15 rely to prove that the Asserted Claims are invalid for failure to satisfy the
16 requirement of an adequate written description includes:
17               • The claims, specification, and prosecution history of the ’190 patent.
18               • The expert testimony of K. Christopher Garcia, Ph.D., regarding
19                   topics such as the role of the scFvs in the CAR construct claimed in
20                   the ’190 patent, the state of the art at the time of the invention, the
21                   failure of the ’190 patent to disclose sufficient representative species
22                   for each claim, the lack of common structural features among scFvs
23                   that bind to CD19, and the lack of an established correlation
24                   between scFv structure and the function of binding to CD19.
25               • Percipient testimony and documents regarding the variety and
26                   unpredictability of CAR constructs and scFvs, the importance of
27                   scFvs in CAR constructs, and the breadth of the claim inventions.
28

                                               -21-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 24 of 36 Page ID
                                 #:25229



 1               (a) Adequate enablement. The evidence on which Kite will rely to
 2 prove that the Asserted Claims are invalid for failure to satisfy the requirement of
 3 adequate enablement includes:
 4               • The claims, specification, and prosecution history of the ’190 patent.
 5               • The expert testimony of K. Christopher Garcia, Ph.D., regarding
 6                   topics such as the role of the anti-CD19 scFv in the CAR construct
 7                   claimed in the ’190 patent, the state of the art at the time of the
 8                   invention, and the number of steps required to develop CAR
 9                   constructs, including the amount of time and effort needed to
10                   perform those steps.
11         Percipient testimony and contemporaneous documents regarding relevant
12 factors under In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), including the variety
13 and unpredictability of CAR constructs.
14         Defense/Counterclaim 3—Exceptional Case: The evidence on which Kite
15 may rely to show that this case is exceptional and that Kite is entitled to attorneys’
16 fees includes:
17               • Plaintiffs’ discovery disclosures, including interrogatory responses
18                   and responses to requests for admission.
19               • Papers that Plaintiffs have filed with the Court, including claim
20                   construction briefs and summary judgment briefs.
21               • Kite reserves the right to rely on any other document properly
22                   submitted as a trial exhibit that is or later becomes relevant to this
23                   claim, as well as evidence submitted to the Court in connection with
24                   these issues.
25         This is a nonexhaustive list of testimony and evidence. Kite also may rely on
26 additional evidence and reserve the right to present such evidence at trial.
27
28

                                               -22-
                                     PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 25 of 36 Page ID
                                 #:25230



 1 8.     ULTIMATE ISSUES REMAINING TO BE TRIED
 2        In view of the admitted facts and the elements required to establish the
 3 claims, counterclaims, and affirmative defenses, the parties agree the following
 4 issues remain to be tried:
 5           a. Whether the Certificate of Correction granted by the United States
 6              Patent and Trademark Office on July 16, 2013, is invalid;
 7           b. Whether the ’190 Patent is invalid under 35 U.S.C. § 112 for failure to
 8              satisfy the written description requirement;
 9           c. Whether the ’190 Patent is invalid under 35 U.S.C. § 112 for failure to
10              satisfy the enablement requirement;
11           d. The measure of damages to which Plaintiffs are entitled as a result of
12              alleged Kite’s infringement of the ’190 Patent;
13           e. Whether the Court should award Plaintiffs enhanced damages as a
14              result of Kite’s alleged willful infringement of the ’190 Patent;
15           f. Whether the Court should find this case exceptional and award
16              Plaintiffs or Kite their attorneys’ fees.
17        Plaintiffs contend that the following additional issues remain to be tried:
18           a. Whether Kite’s stipulated infringement of the Asserted Claims of the
19              ’190 Patent after the Certificate of Correction, as set forth in Dkt. No.
20              233, has been and is willful;
21           b. Depending on whether the jury accepts Dr. Sullivan’s proposed
22              damages, whether Plaintiffs are entitled to an injunction at the
23              appropriate time or, in the alternative, to ongoing royalties in lieu of an
24              injunction for Kite’s alleged ongoing infringement after the judgment.
25           c. If the Court determines Plaintiffs are entitled to ongoing royalties in
26              lieu of an injunction, the measure of ongoing royalty the Court should
27              award to Plaintiffs as a result of Kite’s alleged continuing, post-trial
28              willful infringement of the ’190 Patent.

                                              -23-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 26 of 36 Page ID
                                 #:25231



 1         Defendant contends that the following issues remain to be tried:
 2            a. Whether Kite’s alleged infringement of the Asserted Claims of the ’190
 3                Patent has been and is willful;
 4            b. Whether Plaintiffs are entitled to an injunction; and
 5            c. Whether the Court should order a compulsory license for Kite’s alleged
 6                ongoing infringement after the judgment.
 7 Plaintiffs’ Separate Statement Regarding Post-Trial Relief
 8         Kite contends Plaintiffs’ position on their request for injunction has shifted.
 9 Not so. Plaintiffs have consistently maintained their request for an injunction, and
10 have made clear that they will abide Federal Circuit law by withdrawing their
11 request for an injunction if the jury awards Plaintiffs their requested upfront
12 payment portion of the reasonable royalty. See Innogenetics v. Abbott Labs., 512
13 F.3d 1363, 1380 (Fed. Cir. 2008). In that event, Plaintiffs will instead seek an
14 ongoing royalty on such terms as the Court deems reasonable. 35 U.S.C. § 283;
15 Paice LLC v. Toyota Motor Corp., 504 F.3d 1293, 1314 (Fed. Cir. 2007). Plaintiffs’
16 recognition that they may be entitled to an ongoing royalty in lieu of an injunction
17 does not constitute a shift in position. Similarly, Kite’s complaint that Plaintiffs’
18 position on the timing of a request for an injunction is “new” is wrong. Plaintiffs
19 have always appreciated that any request for an injunction would be subject to eBay
20 Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006), and hence that any request for
21 an injunction would be made at the time when Plaintiffs can satisfy the eBay factors.
22 Plaintiffs appreciate that eBay would be satisfied once Juno’s CAR-T therapy
23 receives FDA approval, and they have never stated otherwise. Kite also suggests
24 the Court would not or should not retain jurisdiction to enforce any post-trial relief
25 to which Plaintiffs are entitled. Again, Kite’s position is wrong. Whatever the
26 form, post-trial relief is equitable, and the Court retains jurisdiction to enforce or
27 modify it as appropriate. Paice, 504 F.3d at 1315. Finally, Kite contends it should
28 be permitted to reference Plaintiffs’ request for an injunction in front of the jury.

                                               -24-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 27 of 36 Page ID
                                 #:25232



 1 Contrary to Kite’s assertion, however, Plaintiffs’ request for injunctive relief is
 2 irrelevant to any issue the jury will be asked to decide, and no such reference should
 3 be permitted in front of the jury. SynQor, Inc. v. Artesyn Techs., Inc., No. 2:07-cv-
 4 497, 2011 WL 3625036, at *22 (E.D. Tex. Aug. 17, 2011); Evolved Wireless, LLC
 5 v. Apple, Inc., No. 15-cv-542, 2019 WL 1100471, at *6 (D. Del. Mar. 7, 2019);
 6 Ciena Corp. v. Corvis Corp., 352 F. Supp. 2d 526, 528 (D. Del. 2005)..
 7 Defendant’s Separate Statement Regarding Post-Trial Relief
 8         From the outset of this litigation, Plaintiffs have sought a permanent
 9 injunction in their prayer for relief. ECF No. 1 (October 18, 2017). Plaintiffs also
10 seek an upfront payment that exceeds Kite’s revenues through trial. Kite has moved
11 in limine to exclude this excessive and irrational “reasonable royalty.” ECF No.
12 270. In opposition to that motion, Plaintiffs admit that they are not entitled to both
13 an upfront payment compensating future harms and an injunction under binding
14 Federal Circuit precedent, but argue that this rule should apply only in the event that
15 they receive every penny of the upfront payment they have demanded. ECF No.
16 326, at 1. Now, in the Final Pretrial Conference Order, Plaintiffs state for the first
17 time that they do not intend to seek an injunction after trial, but rather at some
18 unspecified point in time, at minimum months from now, when Plaintiffs hope to
19 launch their own product. Plaintiffs cite no authority for their proposition that the
20 Court suspend the determination of whether injunctive relief is appropriate until the
21 Plaintiffs decide that the facts suit their prayer for relief. In Paice, the district court
22 declined to enter an injunction and the Federal Circuit remanded for further
23 consideration of an ongoing royalty rate. Paice LLC v. Toyota Motor Corp., 504
24 F.3d 1293, 1314 (Fed. Cir. 2007). Finally, Plaintiffs also argue for the first time in
25 this Final Pretrial Conference Order that Kite should not be permitted to mention
26 Plaintiffs’ request for injunctive relief.
27         For the reasons set forth in Kite’s motion in limine no. 1, Dr. Sullivan’s
28 proposed upfront payment should be excluded. To the extent Dr. Sullivan is

                                                -25-
                                    PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 28 of 36 Page ID
                                 #:25233



 1 permitted to opine as to his upfront payment, fairness requires that Kite be permitted
 2 to rebut its reasonableness by referring to Juno’s request for a permanent injunction.
 3 See Apple, Inc. v. Samsung Elecs. Co., 67 F. Supp. 3d 1100, 1134 (N.D. Cal. 2014),
 4 aff'd, 816 F.3d 788 (Fed. Cir.), vacated in part on reh'g en banc, 839 F.3d 1034
 5 (Fed. Cir.), and aff'd, 839 F.3d 1034 (Fed. Cir. 2016) (holding that “there is no rule
 6 holding that as a matter of law, references to the possibility of a permanent
 7 injunction must be excluded in patent trials. Rather, whether to allow such
 8 references at trial is a matter within the court's discretion subject to balancing under
 9 Federal Rule of Evidence 403.”). If the jury finds infringement and Juno seeks to
10 permanently enjoin Kite’s lifesaving therapy, it should do so based on the facts as
11 they exist through trial, not an indeterminate number of months later in a completely
12 changed situation about which Kite has been afforded no opportunity to take
13 discovery. Kite agrees, however, that post-trial relief is not an issue for this jury
14 trial, and should be presented separately to the Court.
15 9.      STATUS OF DISCOVERY
16         The parties agree all discovery is complete except for (a) ongoing productions
17 of documents relating to Juno’s Biologics License Application for JCAR017 and (b)
18 additional damages discovery from Kite regarding sales of Yescarta®.
19 10.     STATUS OF DISCLOSURES
20         The parties confirm they have made the disclosures required under Federal
21 Rule of Civil Procedure 26(a)(3).
22         The parties confirm the joint exhibit list has been filed under separate cover as
23 required by L.R. 16-6.1 [Dkt. No. 320]. The parties also confirm the joint Pretrial
24 Exhibit Stipulation has been filed under separate cover [Dkt. No. 410].
25 11.     WITNESSES
26         The parties’ joint witness list has been filed with the Court [Dkt. No. 298],
27 along with amended witness lists [Dkt. Nos. 400, 406, 431, 437, 438]. A joint
28

                                               -26-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 29 of 36 Page ID
                                 #:25234



 1 amended witness list was filed at Dkt 475. Only the witnesses identified on the
 2 parties’ witness lists will be permitted to testify.
 3         Each party intending to present evidence by way of deposition testimony has
 4 marked such depositions in accordance with L.R. 16-2.7. For this purpose, the
 5 following depositions shall be lodged with the Clerk as required by L.R. 32-1:
 6         Plaintiffs:
 7         David Chang, Edward Dulac, Steven Harr, Shawn Tomasello, Jeffrey
 8 Wiezorek, and Jed Wiltzius.
 9         Defendant:
10         Nadim Ahmed, Robert Azelby, Hans Bishop, Reiner Bretjens, Bryan
11 Campbell, Edward Dulac, David Fontana, Mark Frohlich, Steven Harr, Aya
12 Jakobovits, Helen Kim, Marina Larson, Neville Mehenti, Fang Sun, and Jeffrey
13 Wiezorek.
14         The parties have exchanged deposition designations and objections thereto.
15 For deposition testimony to be played at trial, the parties will follow the disclosure
16 and objection procedures outlined in Section 14, below.
17         Disclosure of witnesses shall be governed by the parties’ agreement as set
18 forth in Section 14, below.
19 12.     PENDING MOTIONS
20         The following law and motion matters were filed, and all have been ruled
21 upon as indicated below:
22         Plaintiffs filed the following motions in limine:
23               • Plaintiffs’ Motion in Limine #1 to Exclude Kite’s Irrelevant and
24                   Inappropriate Evidence and Argument Regarding the Certificate of
25                   Correction [Dkt. No. 284]: granted-in-part and denied-in-part, see
26                   11/26/19 Final Pretrial Conference Order (“11/26/19 Order”) at 3.
27
28

                                               -27-
                                   PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 30 of 36 Page ID
                                 #:25235



 1               • Plaintiffs’ Motion in Limine #2 Regarding Evidence and Argument
 2                  Relating to the ROCKET Clinical Trial [Dkt. No. 276]: granted-in-
 3                  part and denied-in-part, see 11/26/19 Order at 3-4.
 4               • Plaintiffs’ Motion in Limine #3 Regarding Evidence and Argument
 5                  Relating to the Pending BMS Acquisition [Dkt. No. 283]: granted,
 6                  see 11/26/19 Order at 4.
 7        Defendant filed the following motions in limine:
 8               • Kite’s Motion in Limine (No. 3) to Exclude Evidence and Argument
 9                  About the Inter Partes Review [Dkt. No. 272]: as ruled upon during
10                  the December 5, 2019 proceedings, see Trial Tr. at 599:24-610:1;
11                  617:10-618:6; 623:22-624:5.
12               • Kite’s Motion in Limine (No. 4) to Preclude Argument Referencing
13                  the Absence of Testimony from Witnesses Outside the Court’s
14                  Subpoena Power [Dkt. No. 273]: granted, see 11/26/19 Order at 4.
15        The parties also filed the following Daubert motions:
16               • Plaintiffs’ Daubert Motion to Exclude Dr. Mohan Rao’s Testimony
17                  Regarding Damages [Dkt. No. 274]: granted-in-part and denied-in-
18                  part, see 12/3/19 Order at 14.
19               • Kite’s Motion in Limine (No. 1) to Exclude Damages Opinions of
20                  Ryan Sullivan, Ph.D. [Dkt. No. 270]: granted-in-part and denied-in-
21                  part, see 12/3/19 Order at 14.
22               • Kite’s Motion in Limine (No. 2) to Exclude Expert Testimony of
23                  Mark Gilbert, M.D. [Dkt. No. 271]: granted-in-part and denied-in-
24                  part, see 12/3/19 Order at 14.
25 In addition, during the November 26, 2019 pretrial conference, the Court made
26 additional rulings on matters raised in the parties’ Contentions of Law and Fact. See
27 11/26/19 Order at 2.
28

                                               -28-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 31 of 36 Page ID
                                 #:25236



 1 13.    BIFURCATION
 2        The parties agree no issue for the jury shall be bifurcated. The order of proof
 3 was determined by the Court at the November 26, 2019 pretrial conference. See
 4 11/26/19 Order at 1.
 5 14.    ADDITIONAL AGREEMENTS BETWEEN THE PARTIES
 6        The parties have further agreed to the following:
 7           a. Disclosure of Witnesses Testifying at Trial: In lieu of the deadline set
 8              forth in the Court’s Order Re Jury Trial For Civil Cases, Section 3.B,
 9              the parties have agreed to the deadlines for disclosure of trial witnesses
10              as follows:
11              • During its case-in-chief, each side will identify any witnesses it
12                 expects to call (live or by deposition) and the order in which it
13                 expects to call them by noon three calendar days before the trial day
14                 during which the witnesses are called (for example, by noon on
15                 Sunday for a witness who will be called on Wednesday).
16           b. Disclosure of Deposition Designations: The parties have agreed to the
17              deadlines for disclosure of deposition designations as follows:
18              • If a party identifies a witness that it intends to call at trial by
19                 deposition, then the party shall identify the specific pages and lines
20                 of the witness’s deposition testimony that the party expects to play
21                 by noon three calendar days before the trial day during the which
22                 the deposition is expected to be read or played.
23              • For each such witness, the opposing party shall identify objections
24                 and counter-designations by noon the following day (i.e., two
25                 calendar days before the trial day during which the testimony is
26                 expected to be read of played).
27              • The parties will meet and confer by 8:00 PM that night (i.e., two
28                 calendar days before the trial day during which the testimony is

                                              -29-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 32 of 36 Page ID
                                 #:25237



 1                 expected to be read of played) in an effort to resolve their objections
 2                 and any other issues relating to the deposition designations.
 3              • If to be offered by video, the party offering the testimony is
 4                 responsible for preparing video deposition clips of all designated
 5                 testimony for that witness. A copy of the video deposition clips
 6                 shall be provided to the opposing party no later than 7:00 PM the
 7                 calendar day before the deposition testimony is expected to be read
 8                 or played.
 9              • Each party agrees that correct copies of transcripts and video
10                 recordings of depositions taken in this litigation may be used by
11                 either party at trial, without respect to whether the copy is certified.
12                 No party shall object to the authenticity of a copy of a deposition
13                 transcript or video recording of a deposition absent evidence that the
14                 copy is, in fact, inaccurate or inauthentic. The party challenging the
15                 authenticity of a deposition transcript or video recording shall bear
16                 the burden of establishing that the transcript or video recording is
17                 not authentic. All other objections to admissibility of deposition
18                 testimony are preserved.
19           c. Disclosure of Exhibits: The parties have agreed to the deadlines for
20              disclosure of exhibits and objections thereto as follows:
21              • Each side will identify exhibits that will be offered into evidence
22                 during the testimony of a witness called by that side by 7:00 P.M.
23                 two calendar days before the trial day the witness is called (for
24                 example, by 7:00 P.M. on Monday for a witness who will be called
25                 on Wednesday).
26              • The parties will meet and confer by 8:00 P.M. one calendar day
27                 before the witness is called (for example, by 8:00 P.M. on Tuesday
28                 for a witness who will be called on Wednesday) in an effort to

                                              -30-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 33 of 36 Page ID
                                 #:25238



 1                 resolve their objections and any other issues relating to the disclosed
 2                 exhibits and to any demonstrative material disclosed pursuant to
 3                 paragraph (e) below.
 4              • Unless a party objects to the exhibit at trial and the objection is
 5                 sustained, exhibits will be deemed received in evidence upon their
 6                 identification in connection with the examination of a witness
 7                 without the need for the party identifying the exhibit to offer the
 8                 exhibit into evidence.
 9           d. Authenticity of Exhibits: The parties have agreed to the authenticity of
10              exhibits as follows:
11              • Each party agrees that all documents produced in this litigation and
12                 listed on a trial exhibit list served by a party—including but not
13                 limited to emails with attachments, databases, spreadsheets, and
14                 other electronic and hardcopy documents, and including the
15                 metadata produced with the document—are presumed to be
16                 authentic within the meaning of Rules 901-902 of the Federal Rules
17                 of Evidence. Except as specified in the bullet point below, no party
18                 shall object to the admissibility of any document on a trial exhibit
19                 list and bearing production numbers evidencing that the document
20                 was produced in this litigation on the ground that the document is
21                 not authentic. In other words, subject to paragraph 2 below, the
22                 parties stipulate that all such documents are presumed to be
23                 authentic.
24              • Notwithstanding the bullet point above, each party reserves the right
25                 to object to the authenticity of any particular document covered by
26                 this stipulation should evidence be proffered or introduced during
27                 the trial indicating that such document may not in fact be authentic.
28                 The party challenging the authenticity of a trial exhibit shall bear the

                                             -31-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 34 of 36 Page ID
                                 #:25239



 1                 burden of establishing that the document is not authentic. Although
 2                 the review of proposed trial exhibits is ongoing and not yet
 3                 complete, each party represents that, as of the date of this order, it is
 4                 not aware of any specific document for which it currently intends to
 5                 challenge authenticity.
 6              • Nothing in this section shall be construed to waive any objections to
 7                 admissibility other than with respect to authenticity. The parties
 8                 reserve their rights to object to the admissibility of documents or
 9                 testimony on all other grounds, including as outlined in this order.
10           e. Disclosure of Trial Demonstratives: In lieu of the deadline set forth in
11              L.R. 16-3, the parties have agreed [Dkt. No. 255] to the deadline for
12              disclosure of trial demonstratives as follows, as modified by the Court
13              during the proceedings held December 3, 2019 and December 4, 2019:
14              • Each side will disclose graphical, illustrative, or demonstrative
15                 material that will be shown to the trier of fact during opening
16                 statements by 5:00 P.M. one calendar day before the date on which
17                 opening statements are presented to the jury.
18              • The parties agreed that each side will disclose graphical, illustrative,
19                 or demonstrative material that will be shown to the trier of fact
20                 during the testimony of a witness called by that side by 6:00 P.M.
21                 the calendar day before the witness is called (for example, by 6:00
22                 P.M. on Tuesday for a witness who will be called on Wednesday).
23                 On December 3, 2019 and December 4, 2019, the Court ordered the
24                 parties to disclose all demonstratives to be used in the case with a
25                 witness by noon on December 4, 2019, except demonstratives for
26                 damages experts which Plaintiffs were ordered to produce by
27                 6:00pm on December 4, 2019 and Defendants were ordered to
28                 produce by noon on December 5, 2019.

                                             -32-
                                 PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 35 of 36 Page ID
                                 #:25240



 1               • The parties will meet and confer to agree upon a time for each side
 2                  to disclose graphical, illustrative, or demonstrative material to be
 3                  shown to the trier of fact during closing arguments that is not (i)
 4                  graphical, illustrative or demonstrative material consisting solely of
 5                  material excerpted from an exhibit or exhibits admitted into
 6                  evidence; or (ii) graphic, illustrative or demonstrative materials
 7                  previously used during opening statements or the testimony of a
 8                  witness. Graphical, illustrative, and demonstrative material to be
 9                  shown to the trier of fact during closing arguments falling within in
10                  categories (i) and/or (ii) need not be disclosed in advance.
11               • Graphical, illustrative, or demonstrative material that consists solely
12                  of an excerpt from an exhibit to which admissibility has been
13                  stipulated (including, for example, highlighting and call-outs from
14                  such exhibit) need not be disclosed in advance of being shown to the
15                  trier of fact. Exhibits or graphical, illustrative, or demonstrative
16                  material that will be shown to the trier of fact during the
17                  examination of an adverse witness need not be disclosed in advance
18                  of such examination.
19               • Graphic or illustrative material not disclosed in accordance with
20                  relevant stipulation and order (Dkt #255) may not be used at trial
21                  except by order of the Court on a finding of good cause for the
22                  failure to disclose.
23 15.    OTHER ISSUES
24        The Court ordered the following at the November 26, 2019 pretrial
25 conference, as reflected in the Court’s 11/26/19 Order at 1-2:
26               • The Court has determined it will show “The Patent Process: An
27                  Overview for Jurors” (Jan. 1, 2013) and associated sample patent
28                  (United States Patent No. 8,412,345) to the jury before the start of

                                              -33-
                                  PRETRIAL CONFERENCE ORDER
Case 2:17-cv-07639-SJO-KS Document 583 Filed 12/12/19 Page 36 of 36 Page ID
                                 #:25241



 1                  trial. The video is available at
 2                  https://www.fjc.gov/publications/patent-process-overview-jurors.
 3               • The parties shall jointly prepare juror notebooks including the ’190
 4                  Patent with its Certificate of Correction. Pursuant to the Court’s
 5                  11/26/19 Order that the parties meet and confer as to whether the
 6                  notebooks will include the names and pictures of the witnesses each
 7                  side is certain will be called, the parties have jointly proposed juror
 8                  notebooks that include the names and positions of such witnesses
 9                  and pages for note-taking during trial.
10 16.     FINAL ORDER
11         The foregoing admissions having been made by the parties, and the parties
12 having specified the foregoing issues remaining to be litigated, this Final Pretrial
13 Conference Order shall supersede the pleadings and govern the course of the trial of
14 this cause, unless modified to prevent manifest injustice.
15
           December 12 2019.
16 DATED: _____________,
17
18                                         ________________________________
19                                         UNITED STATES DISTRICT JUDGE
20
21 Approved as to form and content.
22
23   /s/ Andrea W. Jeffries
24 Attorney for Plaintiffs
25
26
27   /s/ Blanca F. Young
28 Attorney for Defendant

                                              -34-
                                  PRETRIAL CONFERENCE ORDER
